FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PAUL D. HARPER; BRIAN D. LIDDY;        
EDWARD ORTIZ,
               Plaintiffs-Appellees,
                v.
CITY OF LOS ANGELES, a                      No. 06-55519
municipality; BERNARD PARKS,
            Defendants-Appellants,           D.C. No.
                                           CV-03-00959-CJC
               and
COUNTY OF LOS ANGELES; GIL
GARCETTI; LAURA LAESECKE; ANNE
INGALLS; RAFAEL PEREZ,
                        Defendants.
                                       

PAUL D. HARPER; BRIAN D. LIDDY;        
EDWARD ORTIZ,
               Plaintiffs-Appellees,
                v.
CITY OF LOS ANGELES, a                      No. 06-55715
municipality; BERNARD PARKS,
            Defendants-Appellants,           D.C. No.
                                           CV-03-00959-CJC
               and                            OPINION
COUNTY OF LOS ANGELES; GIL
GARCETTI; LAURA LAESECKE; ANNE
INGALLS; RAFAEL PEREZ,
                        Defendants.
                                       
        Appeal from the United States District Court
           for the Central District of California
        Cormac J. Carney, District Judge, Presiding

                            8611
8612              HARPER v. CITY OF LOS ANGELES
                  Argued and Submitted
           November 7, 2007—Pasadena, California

                        Filed July 14, 2008

 Before: Jerome Farris and Richard A. Paez, Circuit Judges,
            and Frederic Block,* District Judge.

                      Opinion by Judge Paez




   *The Honorable Frederic Block, Senior United States District Judge for
the Eastern District of New York, sitting by designation.
8616            HARPER v. CITY OF LOS ANGELES
                         COUNSEL

Edward J. Horowitz, Office of Edward J. Horowitz, Pacific
Palisades, California; Dale B. Goldfarb, Harrington, Foxx,
Dubrow & Canter, Los Angeles, California, for the
defendants-appellants.

Jeffrey Isaac Ehrlich, The Ehrlich Law Firm, Claremont, Cali-
fornia; Joseph Y. Avrahamy, Law Offices of Joseph Y.
Avrahamy, Encino, California; Etan Z. Lorant, Law Offices
of Etan Z. Lorant, Encino, California, for the plaintiffs-
appellees.


                         OPINION

PAEZ, Circuit Judge:

   This case arises from the Los Angeles Police Department’s
(“LAPD”) investigation and prosecution of three former
police officers, Paul Harper, Brian Liddy, and Edward Ortiz.
These officers were implicated in wrongdoing by former
LAPD officer Rafael Perez in an event that came to be known
as the “Rampart Scandal”—an event that, based on Perez’s
own unlawful conduct and his allegations of corruption at the
Rampart Division, launched an internal investigation that ulti-
mately implicated scores of police officers, overturned dozens
of convictions, and generated intense media scrutiny. The
criminal charges against these officers resulted in acquittals.
Harper, Liddy, and Ortiz (the “Officers”) subsequently
brought suit against a number of actors, including Perez, the
district attorneys, the City of Los Angeles, and former Chief
of Police Bernard Parks for violations of their constitutional
civil rights under 42 U.S.C. § 1983, contending among other
claims that the defendants had conducted an improper and
negligent investigation, and that they had been arrested with-
out probable cause for falsifying a police report and conspir-
ing to file such a report.
                   HARPER v. CITY OF LOS ANGELES                    8617
   The Officers’ claims against the County of Los Angles,
District Attorney Gil Garcetti, Rafael Perez, and Deputy Dis-
trict Attorneys Laesecke and Ingalls were dismissed on Fed-
eral Rule of Civil Procedure 12(b)(6) motions or motions for
summary judgment, and the case proceeded to trial against the
City of Los Angeles and Chief Parks (“the City”). After an
eleven-day trial, the jury returned a special verdict in favor of
the Officers, finding that the Officers’ constitutional rights
were violated by the City and by Chief Parks in his official
capacity.1 The jury awarded each officer compensatory dam-
ages in the amount of $5,000,001. The City thereupon filed a
number of post-judgment motions, including a renewed
motion under Rule 50(b) for judgment as a matter of law. The
district court denied the motions, and the City appealed. We
affirm. “[W]e do not lightly cast aside the solemnity of the
jury’s verdict.” Graves v. City of Coeur D’Alene, 339 F.3d
828, 844 (9th Cir. 2003). Both the jury’s verdict and the jury’s
damages award are supported by substantial evidence. We
also affirm the district court’s challenged evidentiary rulings.
Because we affirm both the verdict and the district court’s
determination on the post-judgment motions, we also affirm
the district court’s award for attorney’s fees under 42 U.S.C.
§ 1988.2

                          I.   Background

   In March 1998, several kilos of cocaine were found missing
from an LAPD evidence locker. The investigation soon
focused on Rafael Perez, a police offer who, at that time, was
working in Rampart’s elite narcotics and anti-gang
  1
     The jury also determined that Chief Parks did not act “with malice,
fraud, or oppression” toward the accused Officers.
   2
     The City challenges the award of attorney’s fees under 42 U.S.C.
§ 1988, but only in the event that we reverse the judgment underlying the
fee award. They do not otherwise contest the Officers’ entitlement to fees
or the amount of the award. Accordingly, because we affirm the judgment,
we affirm the district court’s award for attorney’s fees.
8618               HARPER v. CITY OF LOS ANGELES
C.R.A.S.H. (Community Resources Against Street Hoodlums)
unit. Perez was arrested and charged with the theft, but the
jury ultimately deadlocked 8-4 in favor of conviction. In lieu
of a retrial, Perez entered into a confidential plea agreement
with the prosecution, wherein he agreed to identify other
police officers involved in crimes or misconduct in exchange
for a reduced sentence on the drug charges and immunity
from further prosecution on misconduct short of murder.

   Upon entering his plea pursuant to the agreement, Perez
gave extensive interviews to the District Attorney’s Office
and the LAPD, the transcripts of which totaled some three
thousand pages. Some of those interviews consisted of infor-
mation that Perez volunteered, but the LAPD in conjunction
with the District Attorney’s office also provided Perez with
1,500 arrest reports prepared by the Rampart Division’s
C.R.A.S.H. unit, from which he made additional allegations.3
When Perez’s accusations, many of which were spectacular,
leaked to the media, Chief Parks formed the Rampart Corrup-
tion Task Force (“the Task Force”) to investigate those allega-
tions.

   One of the cases that Perez flagged from the arrest reports
was the arrest of Allan Manriques Lobos (“Lobos”) on April
26, 1996, which also came to be known as the “parking lot
incident” and implicated Officers Harper, Liddy and Ortiz.

   Because the Lobos arrest—during which Perez alleged that
the Officers planted a gun on Lobos—is central to this appeal,
what follows is a detailed account of the facts of that arrest
as explained at trial. Given the jury verdict for the Officers,
  3
   The LAPD in conjunction with the District Attorney’s office provided
the CRASH unit arrest reports to Perez. At trial, Detective Tyndall, who
supervised the work of the Task Force, testified that the relationship was
as follows: “[T]he police department was tasked with investigating. We
did have a district attorney assigned to us who met with us every day, and
so he assisted with the investigation . . . .”
                HARPER v. CITY OF LOS ANGELES               8619
the Officers are “entitled to have the evidence viewed in a
light most favorable to [them], resolving conflicts in [their]
favor and giving [them] the benefit of reasonable inferences,
to determine whether substantial evidence supported the ver-
dict.” Murphy v. F.D.I.C., 38 F.3d 1490, 1495 (9th Cir. 1994).
That account is followed by Perez’s accusations about the
arrest, and a brief chronicle of the subsequent Task Force
investigation, which resulted in the arrest and criminal trial of
the Officers. Whether the Officers’ arrest for those charges
violated their constitutional rights, whether those violations
were the result of the City’s policy, custom, or pattern, and
whether the violations caused damages are the central issues
on appeal in this case.

  A.   The Lobos Arrest

   On April 26, 1996, at 22:30 (10:30 p.m.), a call came in to
the Rampart C.R.A.S.H. unit that shots had been fired near
the 1700 block of Third Street. Liddy and Harper responded,
as did other C.R.A.S.H. officers. As their vehicle approached
the intersection of Fourth and Hartford streets, Liddy and Har-
per noticed a group of gang members standing near the
entrance of a parking lot known to be a hangout for the “18th
Street” Gang. The officers decided to detain them to investi-
gate whether they were connected either to the shots-fired call
or to a shootout several days earlier in which Frosty, a mem-
ber of the rival Rockwood gang, had been killed.

   At Liddy’s suggestion, Harper got out of the car and Liddy
drove toward the back of the lot to prevent anyone from
escaping through a hole in the back fence. Harper followed
Liddy’s car into the parking lot and then took cover. When the
gang members saw Liddy pull up, two males made a run for
the fence; then a third male started running. When Liddy
arrived at the other end of the parking lot, he radioed a request
for back-up and for an airship (LAPD helicopter), and got out
of the car. Liddy’s call for back up was recorded on the com-
munications tape at 22:39.
8620              HARPER v. CITY OF LOS ANGELES
   As Harper dealt with the group at the front of the lot, which
included a known soldier of the Mexican Mafia called Ter-
mite, Liddy dealt with the runners. Harper saw one of the
males, who turned out to be Lobos, running between some
parked cars with his hand on his waistband. Harper yelled at
him to stop, but Lobos did not stop and he disappeared from
Harper’s view. Liddy noticed that Lobos had a gun in his
waistband and yelled “gun.” Harper took cover behind the
engine block of one of the parked cars and tried to keep con-
trol of the group in front of him. Liddy illuminated Lobos
with his flashlight and he observed Lobos crouch down by the
left front tire of one of the parked cars, a blue Honda. At the
sound of the approaching helicopter, Lobos stood up and sur-
rendered, telling Liddy, “Don’t shoot, I ain’t got no gun.”

   Within moments, at 22:42, the back-up units arrived, one
including Ortiz and one including Perez. The airship, over
cross-talk on the communications tape, radioed, “Air 3 to
Rampart control, is there a request?” At 22:44 Ortiz, who on
arrival became the commanding officer at the scene, radioed
a “Code 4” indicating that enough units had arrived on the
scene to control the situation. Liddy informed Ortiz that he
had one individual in custody for possession of a gun and that
he needed the parking lot and the roof of the adjacent building
cleared. Both Liddy and Ortiz proceeded to communicate
with the airship on a local, unrecorded frequency, and the
pilots checked the area with infrared in an attempt to locate
the runners. Liddy directed Perez to look for a gun near where
Lobos had been crouching. Perez returned with a loaded .45
pistol. Liddy wrote in his report that Perez had recovered the
weapon, but Perez did not tell Liddy that he had been directed
to the gun’s location by a patrolman named Ray Mejia.4
Mejia’s Daily Field Activity Report (DFAR) showed that he
arrived at the scene with the other back-up units at 22:40, but
  4
   The Task Force ultimately determined, that Liddy did not know that
Officer Mejia had played a role in recovering the weapon when he wrote
his report.
                 HARPER v. CITY OF LOS ANGELES               8621
because he forgot to radio his arrival, the communications
tape did not record his location until 23:07 when he radioed,
“Show me out to Fourth and Hartford.”

   Seven gang members, including Lobos, were detained and
brought to the station to establish their identities and to see if
they could provide any intelligence on the Frosty shooting.
Five women who were initially detained at the scene were not
brought to the station. Lobos was booked some hours later for
possession of a firearm. The charge was a felony because
Lobos had a prior conviction. Sergeant Dickerson, who was
present in the parking lot and later recalled being told of
someone running with a gun at the scene, noted in his log that
a gun was recovered, but did not make a note of the arrest,
which took place after his shift had ended.

  B.   Perez’s Accusations about the Lobos Arrest

   Three years after the Lobos arrest, but before the Task
Force’s criminal investigation of the Officers, Perez gave two
statements about the Lobos arrest, among hundreds of others,
as part of his plea arrangement. Perez gave those statements
in the presence of LAPD Internal Affairs, representatives
from the District Attorney’s office, and Perez’s personal law-
yer.

   In his first statement, given on October 15, 1999, Perez,
having reviewed Liddy’s arrest report, described all of the
units arriving together at the scene of a party where a DJ was
playing and “people were moving around and trying to get
away, and—and all this stuff. And [then] everybody was in
custody . . . we were looking around . . . taking apart [the
DJ’s] speakers.” It was at that point a patrol officer, not
Liddy, directed Perez to the gun. Perez stated that “because
. . . [we] had these guys in custody for some time,” and the
units arrived together there was “no way” Liddy could have
seen Lobos put the gun where it was found.
8622               HARPER v. CITY OF LOS ANGELES
   In a second statement given three months later, on January
27, 2000, Perez repeated some parts of his account, but
changed others.5 He again described the units arriving at the
parking lot “pretty much at the same time” and that there was
“a deejay [booth] back there.” This time, however, Perez
stated that the incident was planned in advance and that
Liddy’s report of the arrest was “a complete fabrication.” It
was “Liddy’s caper” and “I know we were made aware of
this. And [that] we were gonna hit [the location] all at one
time . . . Liddy was handling it.”

   In particular, Perez repeated his denial of Liddy’s account
of Lobos running between the parked cars holding his waist-
band. Perez stated that no one ran and if he had seen that hap-
pen, “the scenario would have been different . . . we would
have proned [Lobos] out.” Perez also reiterated his denial that
Liddy had directed him to look for Lobos’ gun.

   Perez then added the allegation that when he handed the
gun to Liddy, Liddy and Harper proceeded to have a discus-
sion about which gang member the gun would be placed on.
According to Perez, Liddy asked “Who is going to go for this
gun?” Perez was uncertain whether Ortiz, who was the com-
manding officer at the scene and who signed Liddy’s arrest
report, overheard the discussion.

  C.    Task Force Investigation of the Lobos Arrest

  Three months after Perez’s second statement, on March 27,
2000, Detectives Barling and Skaggs were assigned to the
Task Force investigation of the Lobos arrest. Barling and
Skaggs were supervised by Detective Brian Tyndall, who
reported up a chain of command that ended with Chief Parks.
Also working with Barling and Skaggs were deputy district
  5
    The City did not provide this court with a transcript of Perez’s second
statement. We relied on the excerpts of his statement provided by the Offi-
cers.
                   HARPER v. CITY OF LOS ANGELES                    8623
attorneys Laura Laesecke and Richard Rosenthal. With less
than one month before the statute of limitations would run on
any possible criminal charges arising out of the Lobos arrest,
the detectives “rushed” the investigation, as they later admit-
ted.

      1.   Third Perez Interview

   On April 12, 2000, Barling and Skaggs conducted a third
interview with Perez.6 Before asking Perez any questions,
they allowed Perez to listen to the communications tape of the
arrest, supplied him with a photo of the parking lot, Liddy’s
arrest report, copies of his prior statements, a diagram of the
area, a copy of his Daily Field Activity Report (DFAR), and
copies of the daily work sheets of all relevant CRASH offi-
cers.

   Barling opened the interview by stating, “[T]here’s a bunch
of holes in your previous statements . . . . If you don’t mind,
just start from the beginning.” This time, Perez stated that by
the time he arrived, the gang members had already been
detained—a version consistent with the communications tape
that had just been played. Again, however, Perez described
the scene of a party, and a DJ with “a couple of speakers and
a couple crates of records.” Perez stated that Liddy and Har-
per could not have seen someone “get between a car and place
a gun there.” Perez stated if that had happened “my gun
would’ve been drawn . . . .” Rather, Perez had been standing
around for “some minutes” waiting to begin searching some
of the gang members, when a patrolman—this time Perez
identified him as Officer Mejia—pointed him to the gun.

  In this version, when Perez gave the gun to Liddy, Perez
equivocated about whether Harper or Ortiz heard Liddy’s
comment about who would “go for the gun.” “[W]as Sargent
  6
   As with Perez’s second statement, we rely on the excerpts of the inter-
view provided by the Officers.
8624             HARPER v. CITY OF LOS ANGELES
[sic] Ortiz in a position to hear it? . . . I think at least Harper
heard it.”

    2.   Task Force Determination of Probable Cause

   The Task Force determined that probable cause existed for
the Officers’ arrest based on a “totality of the circumstances”
analysis. Perez’s accusations contributed to their assessment.
Although Task Force detectives Barling and Skaggs recog-
nized that Perez was “a criminal and a proven liar,” and that
there were “inconsistencies” between Perez’s statements and
the Task Force’s conclusions about the Lobos arrest—
including that the raid was not pre-planned and that there was
never a DJ at the scene—the detectives relied on uncorrobo-
rated accusations by Perez to establish probable cause. For
example, with respect to Perez’s allegations that the Officers
held a conversation about planting the gun on Lobos, Skaggs
admitted that the allegation was “not corroborated” by any
other witness, but that the accusation nonetheless was “abso-
lutely” part of his probable cause determination.

   Barling and Skaggs also considered other factors in their
totality analysis. They made a series of deductions involving
the time-stamped communications tape, which they claimed
exposed inconsistencies in Liddy’s account and supported
probable cause that a crime had been committed. First, they
concluded that the radio broadcast at 22:43 from the airship—
“Air 3 to Rampart control, is there a request”—meant that the
airship had not arrived when Ortiz and other units began
arriving one minute earlier at 22:42. Therefore, if Lobos had
stood and surrendered with the arrival of the airship as Liddy
reported, at least some of the back-up units would have seen
it happen. The failure of other officers, including the airship’s
pilots, to see Lobos running or surrendering was crucial to the
determination that Liddy’s arrest report and Harper’s declara-
tion of probable cause for Lobos’ arrest were false. Also,
because Ortiz’s arrival at the scene would have placed him in
                 HARPER v. CITY OF LOS ANGELES               8625
a position to see the event that Liddy reported, Ortiz also must
have known that the officers’ reports were false.

   The Task Force also deduced that Mejia’s radio
transmission—“Show me out to Fourth and Hartford”—
established that he arrived at the scene at 23:07, almost thirty
minutes after Liddy called for backup. Mejia’s late arrival was
critical to the probable cause determination because proper
police procedure would have been to retrieve the gun immedi-
ately. If Mejia directed Perez to the gun long after Lobos’
alleged surrender, Liddy could not plausibly have seen Lobos
with the gun or directed Perez to where the gun was hidden;
thus Liddy’s report, which Ortiz approved, and Harper’s dec-
laration had to be false.

   Barling and Skaggs also drew conclusions from the log
entries by various officers for the night of the arrest. Sergeant
Ortiz’s log showed that “one suspect was armed with a .45
caliber handgun.” Sergeant Dickerson’s log reflected that “ev-
idence had been booked,” but not that anyone had been
arrested. The detectives concluded that this discrepancy was
“very significant” and drew the inference that Liddy and Ortiz
had decided to “place” the gun on Lobos after Dickerson had
gone off-duty.

    3.   Arrest and Aftermath

   District Attorney Garcetti testified that he spoke with Chief
Parks six to twelve times about the Rampart investigation and
that he and his deputies were “hounded” by the LAPD to file
criminal charges against the police officers implicated in the
Rampart Scandal. Garcetti testified that in a frank telephone
exchange Chief Parks told him that even if the district attor-
ney did not have sufficient evidence to prosecute, “Let’s get
the case behind us. If we prosecute the case, even if you lose
the case, it’s over. It’s done.” Garcetti also expressed dissatis-
faction with the quality of the LAPD investigation and Parks’
representation that Perez was credible. He thought that Parks
8626               HARPER v. CITY OF LOS ANGELES
himself was “intentionally hampering” the investigation and
that the Task Force was more interested in protecting the rep-
utation of the LAPD than in finding wrongdoing anywhere
but at the rank-and-file level.

   On April 24, 2000, two days before the statute of limita-
tions would have run on any charges arising out of the Lobos
arrest, a felony complaint was filed by the District Attorney
against the Officers. Liddy and Ortiz were charged with filing
a false police report; Harper was charged with filing a per-
jured declaration. All three Officers were charged with con-
spiring to file a false report and to commit perjury.7 Barling
himself signed the probable cause declaration attached to the
complaint. As Tyndall explained, while the decision to file
charges was made by the District Attorney’s office, it was the
LAPD that investigated the case and made the arrest.

   Initially, the LAPD intended to arrest the Officers publi-
cally and parade them in front of the media. The Officers only
learned that they were going to be arrested from a front-page
article in the Los Angeles Times, which stated that they were
to be arrested “like any other criminal.” The Officers immedi-
ately left their homes and arranged, after several hours of
negotiations, to turn themselves in. They were booked, finger-
printed, and released on bail.

   On November 15, 2000, a jury returned a not-guilty verdict
for all three officers as to all charges stemming from the
  7
   On July 10, 2000, the District Attorney amended the charges against
Liddy and Ortiz to include crimes stemming from the so-called “alley”
incident, which arose when a gang member allegedly drove a pickup truck
through an alley and struck Liddy and another officer, Michael Buchanan.
Perez claimed the entire incident was fabricated. The subsequent jury trial
included charges related to this incident, as well as the charges against the
Officers related to the Lobos arrest.
                   HARPER v. CITY OF LOS ANGELES                      8627
Lobos arrest. People v. Ortiz, L.A. County Super. Ct., No.
BA204531.8

   After the trial, the LAPD issued a press release quoting
Chief Parks as stating that the jury’s verdict sent a clear mes-
sage that misconduct would not be tolerated. Chief Parks went
on to say, “Though a painful admission, it is important to note
that true reform efforts of the Los Angeles Police Department,
began as a result of the LAPD’s expeditious and exhaustive
investigation into the Rampart Corruption Scandal. . . . I
would like to offer my thanks to [the Task Force] . . . for their
arduous investigative efforts in this onerous matter.”

                     II.   Standard of Review

 We review de novo the district court’s denial of a renewed
motion for judgment as a matter of law.9 Gilbrook v. City of
Westminster, 177 F.3d 839, 864 (9th Cir. 1999). A renewed
motion for judgment as a matter of law is properly granted “if
   8
     As to the charges stemming from the “alley incident,” the jury returned
guilty verdicts. Those convictions were all overturned when the trial judge
granted a new trial because of an instructional error regarding an element
of the crime for which the officers were convicted. The State Court of
Appeal affirmed the new-trial order. See People v. Ortiz, 2004 WL
1545402 (Cal. App. 2 Dist., Oct. 13, 2004). The District Attorney subse-
quently declined to re-try the case.
   9
     In the posture in which we review this case, the standard of review for
the denial of a motion for judgment as a matter of law is the same as the
standard of review for reviewing a jury’s verdict: both the verdict and the
denial of the motion must be affirmed if there is substantial evidence to
support the verdict. Gilbrook, 177 F.3d at 856 (quoting Landes Constr.
Co. v. Royal Bank, 833 F.2d 1365, 1370-71 (9th Cir. 1987)). The City
argues that the standard of review is de novo because the questions pre-
sented are “mixed questions of law and fact.” This contention is without
merit. The City cites to no case in this circuit—and there are none—where
a panel in a § 1983 case has analyzed the denial of a Rule 50(b) motion
de novo on the basis that there are “mixed” questions. The City’s attempt
to have this court perform a de novo review that would disregard the jury’s
verdict is inappropriate both with respect to the posture of this case and
with the specific, animating factual disputes.
8628               HARPER v. CITY OF LOS ANGELES
the evidence, construed in the light most favorable to the non-
moving party, permits only one reasonable conclusion, and
that conclusion is contrary to the jury’s verdict.” Pavao v.
Pagay, 307 F.3d 915, 918 (9th Cir. 2002). “A jury’s verdict
must be upheld if it is supported by substantial evidence,
which is evidence adequate to support the jury’s conclusion,
even if it is also possible to draw a contrary conclusion.” Id.
In making this determination, the court must not weigh the
evidence, but should simply ask whether the plaintiff has
presented sufficient evidence to support the jury’s conclusion.
Id. at 1227-28. While the court must review the entire eviden-
tiary record, it must view all evidence in the light most favor-
able to the nonmoving party, draw all reasonable inferences
in the favor of the non-mover, and disregard all evidence
favorable to the moving party that the jury is not required to
believe. Id. at 1227. If sufficient evidence is presented to a
jury on a particular issue and if the jury instructions on the
issue stated the law correctly, the court must sustain the jury’s
verdict. Transgo, Inc. v. Ajac Transmission Parts Corp., 768
F.2d 1001, 1014 (9th Cir. 1985). Here, there is no dispute that
the jury was properly instructed and, in protecting the prov-
ince of the jury, we do not weigh the evidence or make credi-
bility determinations in assessing the propriety of granting
judgment as a matter of law. See, e.g., Air-Sea Forwarders,
Inc. v. Air Asia Co., 880 F.2d 176, 189 (9th Cir. 1989);
Landes Constr. Co. v. Royal Bank, 833 F.2d 1365, at 1371
(9th Cir. 1987). The jury is the “constitutional tribunal pro-
vided for trying facts in courts of law.” Berry v. United States,
312 U.S. 450, 453 (1941).

                           III.    Discussion

  The jury returned special verdicts finding that the Officers’
constitutional rights were violated;10 that the violations were
  10
    At trial, the Officers offered two theories under which the City vio-
lated their constitutional rights. First, they argued that they were arrested
without probable cause in violation of their Fourth Amendment rights.
                   HARPER v. CITY OF LOS ANGELES                     8629
the result of the City’s official policy, custom or pattern; and
that the violations caused damages.

  A.    Constitutional Violation

   [1] First, there was substantial evidence from which the
jury could conclude that the Officers were arrested without
probable cause. An arrest without probable cause violates the
Fourth Amendment and gives rise to a claim for damages
under § 1983. McKenzie v. Lamb, 738 F.2d 1005, 1007 (9th
Cir. 1984).

   [2] Probable cause to arrest exists when “officers have
knowledge or reasonably trustworthy information sufficient to
lead a person of reasonable caution to believe an offense has
been or is being committed by the person being arrested.”
United States v. Lopez, 482 F.3d 1067, 1072 (9th Cir. 2007)
(citing Beck v. Ohio, 379 U.S. 89, 91 (1964). “While conclu-
sive evidence of guilt is of course not necessary under this
standard to establish probable cause, ‘[m]ere suspicion, com-
mon rumor, or even strong reason to suspect are not
enough.’ ” Id. (quoting McKenzie, 738 F.2d at 1008). Under
the collective knowledge doctrine, in determining whether
probable cause exists for arrest, courts look to “the collective
knowledge of all the officers involved in the criminal investi-
gation.” United States v. Ramirez, 473 F.3d 1026, 1032 (9th
Cir. 2007) (citation and quotation marks omitted). Where the
facts or circumstances surrounding an individual’s arrest are

Second, they argued that the outcome of the Task Force’s investigation
was predetermined in violation of due process. The special verdict asked
the jury to determine only whether “constitutional rights [were] violated.”
Because there is substantial evidence from which the jury could have con-
cluded that the Officers’ arrest lacked probable cause, we need not address
whether the Officers’ due process rights were also violated.
8630                  HARPER v. CITY OF LOS ANGELES
disputed, the existence of probable cause is a question for the
jury. McKenzie, 738 F.2d at 1008. That is the case here.11

   Our inquiry is whether, “if the evidence, construed in the
light most favorable to the nonmoving party, permits only one
reasonable conclusion, and that conclusion is contrary to the
jury’s verdict.” Pavao, 307 F.3d at 918. That is, in the context
of a Rule 50(b) determination, we ask whether the only con-
clusion that a reasonable jury could draw was that probable
cause existed to charge Liddy, Harper, and Ortiz with filing
a false report, committing perjury, and conspiring to do so.
The evidence produced by the City does not compel such a
conclusion. Rather substantial evidence supports the jury’s
determination.

   [3] In establishing probable cause, the Task Force primarily
relied on two pieces of information: the several deductions
made from the communications tape, and the discrepancy
between the log kept by Sergeant Ortiz and the log kept by
Sergeant Dickerson. The jury, however, was entitled to dis-
  11
     As previously noted, the City argues that because probable cause is a
“mixed question of law and fact” we should review the question de novo
without regard for the jury’s verdict. In support of that proposition, the
City cites two cases, one in which probable cause was reviewed de novo
in the context of a habeas corpus proceeding and the other in which proba-
ble cause was reviewed de novo in the context of a direct review of a crim-
inal arrest. See Paretti v. United States, 112 F.3d 1363, 1368 (9th Cir.
1997); United States v. Hernandez, 80 F.3d 1253, 1260 (9th Cir. 1996).
As this court has held, however,
       Our task in determining whether probable cause to arrest existed
       as a matter of law in this § 1983 action is slightly different from
       a similar determination in the context of a direct review of a
       criminal arrest. In the latter situation, we are called upon to
       review both law and fact and to draw the line as to what is and
       is not reasonable behavior. We are not always in agreement as to
       its location, but a line must be drawn. By contrast, in a § 1983
       action the factual matters underlying the judgment of reasonable-
       ness generally mean that probable cause is a question for the jury.
McKenzie, 738 F.2d at 1007-1008.
                HARPER v. CITY OF LOS ANGELES               8631
credit the inferences the Task Force detectives drew in order
to substantiate their probable cause determination. See, e.g.,
Del Monte Dunes at Monterey, Ltd. v. City of Monterey, 95
F.3d 1422, 1431 (9th Cir. 1996). It was entirely within the
jury’s prerogative to find more credible the accused Officers’
version of the facts surrounding the Lobos arrest, and there
was substantial evidence that the Lobos arrest occurred as
Liddy, Harper, and Ortiz reported that it had.

   [4] First, the jury heard evidence that could substantiate the
conclusion that the communications tape did not establish that
the Lobos arrest was false. The detectives overlooked that air-
ships can be heard by officers on the ground while the airship
is, technically, still en route to a call. Tyndall conceded that
Liddy could have heard the airship at the time of Lobos’ sur-
render, even though the craft was not directly overhead. Upon
hearing the sound of a helicopter, it is fair to say it had “ar-
rived,” which was Liddy’s choice of word in the arrest report.
In addition, witnesses at the scene corroborated that the air-
ship arrived shortly after Harper and Liddy, and the airship’s
log shows that the airship responded to Liddy’s call for
backup at 22:40. Nor did the recorded message “Air 3 to
Rampart control, is there a request?” convey the direct mes-
sage of “arrival” at the scene that the detectives assumed,
which would have been a “Code 6.” The transmission
occurred over significant cross-talk on the communications
tape, and despite an extensive interview and the fact that the
timing of the airship’s “arrival” was crucial to the detective’s
probable cause determination, the detectives neither asked
Officer Marczinko, who was on the airship at the time, what
the message meant, nor played him the communications tape.
Rather, Detective Barling began with the assumption that the
airship had not arrived overhead and then chose between two
determinations: “[e]ither all [Liddy’s] observations occurred
before the two and a half minutes, which would mean that
[Liddy’s arrest report] was fabricated. Or that somehow prior
to that two and a half minutes the airship was there and gone[,
8632             HARPER v. CITY OF LOS ANGELES
which] made no sense based on the communication tape I
heard.” The jury was entitled to discredit his explanation.

   The jury was also entitled to believe that Officer Mejia’s
radio call at 23:07—“Show me out to Fourth and Hartford”—
was not a call of arrival, which would have been a “Code 6,”
but rather an indication he had forgotten to radio when he
arrived with the other back-up units around 22:40. Mejia’s
DFAR—rounded in five-minute increments—showed him
arriving at the scene before Ortiz’s radio of “Code 4”at 22:40,
as does the log of the probationary officer riding with Mejia
that evening. Nor did Mejia himself ever state that he arrived
at 23:07—although a paraphrased summary of his formal
statement prepared by Task Force detectives represents that
“Mejia recalled that he had responded to a disturbance call at
[Fourth and Hartford]” at 23:07. An arrival at 23:07 would
conflict with the rest of Mejia’s account that he, in fact,
arrived with the other back-up units and that he remembered
seeing the airship, which ended its call at the scene at least fif-
teen minutes before the Task Force determined that Mejia
arrived. Nor did the Task Force—which determined that
Mejia’s arrival was “part of the key part” of establishing prob-
able cause—ever account for—or even ask—why Mejia, a
patrolman and not a C.R.A.S.H. officer, would show up
twenty minutes after Ortiz’s “Code 4.” On this record, the
jury had substantial evidence from which to conclude that
Mejia arrived with the other back-up units and came across
the gun shortly thereafter, corroborating Liddy’s account of
the arrest.

   The jury also heard evidence that supported the conclusion
that the differences between the logs kept by Dickerson and
Ortiz did not reflect that a crime had been committed. Rather,
the discrepancy could be explained by the fact that Dickerson
went off shift at 1:00 a.m., before Lobos was booked. Such
a delay in processing an arrest was not unusual, as the Task
Force detectives conceded. Moreover, Dickerson otherwise
recalled that he had been told at the scene that a suspect had
                HARPER v. CITY OF LOS ANGELES              8633
been seen running with a gun, although he did not recall hav-
ing a specific conversation with Liddy about the gun.

   The Officers also pointed to additional evidence that went
uncredited by investigators. One witness interviewed by the
Task Force stated that, on the arrival of the police, one of the
gang members ran toward her car and appeared to trip or
crouch down. This witness was the owner of the car in whose
wheel well the gun was later found. The Task Force also
ignored evidence that Perez was making false accusations
despite learning that Perez had boasted that he could plant an
investigation on any officer he wanted to, saying “if someone
pisses me off, I’ll throw their name in the hat and they will
get investigated, innocent or not.” Although Tyndall knew of
these accusations, he never provided the information to
Skaggs or Barling; nor was the information ever provided to
Deputy District Attorney Laura Laesecke before charges
against the Officers were filed.

   [5] On this record, we cannot say that the evidence permits
only a conclusion that is contrary to the jury’s verdict. It was
entirely within the jury’s prerogative to find more credible the
Officers’ version of the facts surrounding the arrest and the
jury was entitled to disregard the City’s account of the inci-
dent, which was fraught with unreasonable inferences, dis-
crepancies, and material omissions. Where, as here, there is
“such relevant evidence as reasonable minds might accept as
adequate to support [the jury’s ] conclusion,” the court must
affirm the district court’s denial of the Rule 50(b) motion.
Gilbrook, 177 F.3d at 856 (internal quotations and citation
omitted).

  B.   Policy, Custom, or Pattern

  [6] A municipality may be held liable under § 1983 only
where an “action pursuant to official municipal policy of
some nature causes a constitutional tort.” Monell v. Dept. of
Soc. Servs., 436 U.S. 658, 691 (1978). Municipal liability
8634                HARPER v. CITY OF LOS ANGELES
under Monell is established where “the appropriate officer or
entity promulgates a generally applicable statement of policy
and the subsequent act complained of is simply an implemen-
tation of that policy.” Bd. of County Comm’rs v. Brown, 520
U.S. 397, 417 (1997). Such a policy may either be “explicitly
adopted” or “tacitly authorized,” Gibson v. United States, 781
F.2d 1334, 1337 (9th Cir. 1986) (citing Monell, 436 U.S. at
690-91), but the “decision to adopt [a] particular course of
action . . . by th[e] government’s authorized decisionmakers
. . . surely represents an act of official government ‘policy,’ ”
Pembaur v. City of Cincinnati, 475 U.S. 469, 481 (1986).
Because the jury was instructed that Chief Parks was an
authorized policymaker on police matters, Chief Parks’ deci-
sion to “ma[ke], or ratif[y] a decision that deprived plaintiffs
of their constitutional rights would suffice for official liability
under Pembaur.” Larez v. City of Los Angeles, 946 F.2d 630,
646 (9th Cir. 1991). The question is whether there is substan-
tial evidence to support the jury’s determination that the con-
stitutional violations were the result of an official policy set
by Chief Parks. We conclude that there is.

   [7] The jury reasonably could have concluded that Chief
Parks’ telephonic statements to District Attorney Garcetti, in
which Parks expressed confidence in Perez and pressured
Garcetti to file criminal charges without a complete or fully
corroborated investigation, were indicative of an official pol-
icy whereby the City “impliedly or tacitly authorized,
approved, or encouraged illegal conduct by its police offi-
cers.” Gibson, 781 F.2d at 1337 (internal quotations and cita-
tion omitted).12 Indeed, the Task Force’s chain-of-command
  12
     The City claims that Parks’ statements to Garcetti were not “official”
nor did they represent a “policy.” There is no evidence, however, that the
statements made by Chief Parks to Garcetti were personal or social calls
not related to their official duties. The content of their telephone conversa-
tions is starkly to the contrary. And the City cites no precedent that such
calls, which were properly admitted into evidence, cannot be evidence of
an official policy. Indeed, where the principal allegations in this case
include that Parks, who was the official policy maker, set upon a policy
that condoned and encouraged a biased, incomplete investigation, Chief
Parks’ own statements appear especially relevant. See Larez, 946 F.2d at
642.
                HARPER v. CITY OF LOS ANGELES              8635
reported regularly to Parks and the jury was entitled to believe
that Chief Parks’ expressions as the official policymaker
accurately reflected the direction and quality of the Task
Force investigation, which was to ready cases for the filing of
charges as quickly as possible, with or without probable
cause.

   [8] The jury also heard ample testimony that the Task Force
conducted itself in precisely this manner. This testimony con-
stitutes substantial evidence because the act of the municipal-
ity is the act not only of an authorized policymaker, but of
employees following the policymaker’s lead. Bd. of County
Comm’rs, 520 U.S. at 417. First, the jury heard testimony
from Sergeant Jose Pasqual, who worked for the Task Force
interviewing prisoners that Perez claimed had been wrong-
fully incarcerated. Sergeant Pasqual testified that his “imme-
diate bosses and higher-up[s] . . . believed everything Perez
was saying.” Sergeant Pasqual also testified as to the resis-
tance and retaliation he encountered when he tried to inform
other detectives that Perez was lying. The jury also heard tes-
timony that the Task Force had “overlooked” the development
of information that Perez was accusing innocent officers, that
other Task Force investigations that may have impugned
Perez’s credibility were prematurely foreclosed, and that two
Task Force detectives confronted with questions about
Perez’s credibility responded by stating: “This is not about the
truth.” The jury also heard testimony and received documen-
tary evidence that Barling and Skaggs coached Perez to fix
the holes in his story rather than confront him with his incon-
sistent account of the Lobos arrest, that the Task Force pre-
pared paraphrased statements that did not accurately reflect
the testimony of witnesses, and that the Task Force did not
credit any evidence that did not support its theory that the
Officers committed a crime.

  [9] The jury also could have supported their determination
of an official policy from the failure of Parks to take any
remedial steps after the officers were acquitted on all charges
8636             HARPER v. CITY OF LOS ANGELES
related to the Lobos arrest and it became clear that the Task
Force investigation was flawed. See McRorie v. Shimoda, 795
F.2d 780, 784 (9th Cir. 1986) (“Policy or custom may be
inferred if, after [constitutional violations occurred], . . . offi-
cials took no steps to reprimand or discharge the[ir subordi-
nates], or if they otherwise failed to admit the [subordinates’]
conduct was in error.”). In this case, after the Officers were
acquitted, but before the court ordered a new trial on the
charges stemming from the alley incident, the LAPD issued
a statement quoting Chief Parks’ praise for the Task Force’s
“exhaustive” investigation and thanking Tyndall, Barling, and
Skaggs for their “arduous investigative efforts in this onerous
matter.” Parks also testified that he believed that the Task
Force had done an excellent job, stating, “In total, the investi-
gation, in my judgment, was an outstanding investigation.”
From these statements, the jury could have reasonably con-
cluded that the City and Chief Parks approved of the Task
Force’s tactics, even after the Officers were acquitted of the
Lobos-related charges and there were indications that the
investigation was flawed. On the basis of this evidence, the
jury could have reasonably concluded that this was not a case
where Task Force investigators deviated from the official pol-
icy, but rather one in which the policy was effectively carried
out.

  C.   Causation

   [10] In a § 1983 action, the plaintiff must also demonstrate
that the defendant’s conduct was the actionable cause of the
claimed injury. See, e.g., Arnold v. IBM Corp., 637 F.2d 1350,
1355 (9th Cir. 1981). To meet this causation requirement, the
plaintiff must establish both causation-in-fact and proximate
causation. See Van Ort v. Estate of Stanewich, 92 F.3d 831,
837 (9th Cir. 1996); Arnold, 637 F.2d at 1355. Where the
action taken or directed by the municipality or its authorized
decisionmaker itself violates federal law, resolving issues of
fault and causation is “straightforward” because proof of such
a violation “establishes that . . . the municipal action was the
                     HARPER v. CITY OF LOS ANGELES                      8637
moving force behind the injury of which the plaintiff com-
plains.” Bd. of County Comm’rs, 520 U.S. at 404-05.

   [11] That is the case here. The jury was instructed that
proximate cause exists where “an act or omission played a
substantial part in bringing about or actually causing the
injury or damage to plaintiffs,” and the jury determined that
the City’s policy, which violated the Officers’ constitutional
rights, caused their damages. There is substantial evidence to
support the jury’s verdict.13 Chief Parks and the Task Force
were instrumental in causing legal proceedings against the
Officers and the Task Force’s policy of readying cases for the
filing of charges as quickly as possible, with or without prob-
able cause had the patently foreseeable consequence of caus-
ing the Officers’ arrest without probable cause. The
unconstitutional policy at issue and the particular injury
alleged are not only “closely related,” City of Canton v. Har-
ris, 489 U.S. 378, 391 (1989), they are cause and effect.

  [12] The City nevertheless claims that any violation of the
Officers’ constitutional rights by the Task Force was not the
proximate cause of their arrest or their prosecution because
  13
    The City’s contention that this court reviews this kind of causation de
novo as a mixed question of fact and law is without merit. In Tahoe-
Sierra, which involved an action under § 1983, we explained exactly the
opposite:
       Like other factual determinations, causation-in-fact is reviewed
       for clear error. In addition, we review findings of proximate
       cause for clear error, even though they present mixed questions
       of law and fact. See Exxon Co. v. Sofec, Inc., 54 F.3d 570, 576
       (9th Cir.1995) (holding that, although it “is an exception to the
       general rule that mixed questions of law and fact are reviewed de
       novo,” issues of proximate cause are reviewed under the clearly
       (erroneous standard); George v. City of Long Beach, 973 F.2d
706, 709 (9th Cir. 1992); Britton v. Price, 950 F.2d 602, 604 (9th
       Cir. 1991).
Tahoe Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 216
F.3d 764, 783 (9th Cir. 2000).
8638               HARPER v. CITY OF LOS ANGELES
there would not have been any arrests but for the District
Attorney’s decision to prosecute. In the ordinary course, this
argument—which the City does not otherwise support with
any relevant case law—would not be without merit.14 It is a
well-settled principle that the “[f]iling of a criminal complaint
immunizes investigating officers . . . from damages suffered
thereafter because it is presumed that the prosecutor filing the
complaint exercised independent judgment in determining
that probable cause for an accused’s arrest exists at that time.”
Smiddy v. Varney, 665 F.2d 261, 266 (9th Cir. 1981) (Smiddy
I). A § 1983 plaintiff may rebut this presumption, however,
by “showing that the district attorney was pressured or caused
by the investigating officers to act contrary to his independent
judgment.” Id. at 266. Such evidence must be substantial, see
Newman v. County of Orange, 457 F.3d 991, 994-95 (9th Cir.
2006) (rebuttal evidence cannot consist merely of a plaintiff’s
own account of events), but here the jury had ample support
for the proposition that “the prosecutor who caused the com-
plaint to be filed may [have drawn] a legal conclusion that
probable cause existed, but that judgment was based almost
entirely on the police investigation adjudged to be deficient
by the jury.” Smiddy v. Varney, 803 F.2d 1469, 1472 (Smiddy
  14
    The City bases their entire causation argument on a California Court
of Appeal’s case, Brewer v. Teano, 40 Cal. App. 4th 1024 (1995). Brewer
is a case that adopts a superseding cause analysis and then considers
whether damages related to the defense of criminal charges for leaving the
scene of a car accident were “forseeable” after Teano, the other driver,
repeatedly collided with Brewer’s vehicle. Id. at 1029-30. The court con-
cluded that damages associated with Brewer’s criminal defense for hit-
and-run were not foreseeable because Brewer’s flight from the scene was
the “extraordinary rather than a normal result” of Teano’s negligent driv-
ing. Id. at 1037. This conclusion was further supported by the fact that
Brewer’s criminal prosecution was further attenuated from the accident; it
“operated independently from anything that Teano did,” therefore,
Teano’s estate could not be held liable for “remote official acts of inde-
pendent public officers” who subsequently charged Brewer. Id. Given
these facts, Brewer does not support the City’s argument that this case
“explains” why the Task Force investigation was not, as a matter of law,
a proximate cause of the Officers’ damages under § 1983.
                 HARPER v. CITY OF LOS ANGELES               8639
II); see also Barlow v. Ground, 943 F.2d 1132, 1136 (9th Cir.
1991) (citing Smiddy I and finding that “police officers can be
liable . . . if they made false reports to the prosecutor, omitted
material information for the reports, or otherwise prevented
the prosecutor from exercising his independent judgment.”).

   [13] First, the jury heard unrebutted testimony that the Dis-
trict Attorney was not, in fact, “independent” but worked
“hand-in-hand” with the Task Force throughout the investiga-
tion. Garcetti explained that his office “relied on the informa-
tion provided by the [Task Force] and the investigating
officer[s],” and the Task Force detectives confirmed that their
“ongoing daily interactions” with the District Attorney’s
office were instrumental to the Officers’ arrest. On this
record, the jury was entitled to believe that the Task Force and
District Attorney were engaged in an essentially joint investi-
gation, which interfered with the District Attorney’s indepen-
dent judgment and tainted the prosecution’s ultimate decision
to file charges, irrespective of testimony that the jury was not
required to believe, that the decision was free from improper
influence.

   There was also additional evidence from which the jury
could conclude that the prosecutor did not independently
exercise his duty. The jury heard substantial evidence that the
Task Force improperly exerted pressure on the District Attor-
ney’s office and failed to turn over evidence. Garcetti testified
that Chief Parks both “hounded” Garcetti and his deputies to
file charges in Rampart-related cases, and “intentionally ham-
per[ed]” the investigation. When Garcetti expressed caution
about initiating a prosecution without a thorough investiga-
tion, Parks told him, “I don’t care. Let’s get the case behind
us. If we prosecute the case, even if you lose the case, it’s
over. It’s done.” Although Chief Parks was not directly refer-
ring to the case against the Officers in that conversation, the
jury could properly infer from the fact that the felony com-
plaint was filed several weeks later, that Chief Parks’ insis-
tence that charges be filed contemplated the Officers’
8640               HARPER v. CITY OF LOS ANGELES
prosecution. The Task Force also failed to provide the District
Attorney with the statement of Hank Rodriguez, who had
overheard Perez tell his cellmate that he had intentionally fab-
ricated accusations against innocent officers. This statement,
which was not disclosed until shortly before the Officers’
criminal trial, was material that Garcetti testified should have
been turned over to his office.

   [14] The presumption of prosecutorial independence pro-
tects investigative officers unless the evidence shows that the
officers interfered with the prosecutor’s judgment by omitting
relevant information or by pressuring the prosecutor to file
charges. See Newman, 457 F.3d at 995. In light of the record,
we conclude that the presumption was, in view of the evi-
dence at trial and the jury’s verdict, rebutted. It is the province
of the jury to decide what testimony to credit; that there
would not have been any arrests but for the District Attor-
ney’s office’s decision to prosecute is not the only factual
conclusion that can be drawn from the evidence. Here, the
jury concluded that the City’s policy caused the Officers’
injuries and substantial evidence supports the jury’s determi-
nation.

                       IV.    Damages Award

   [15] The City next challenges as “excessive” the jury’s spe-
cial verdict awarding each officer $5,000,001. We review this
award for substantial evidence, In re Exxon Valdez, 270 F.3d
1215, 1247 (9th Cir. 2001), and afford “substantial deference
to a jury’s finding of the appropriate amount of damages,”
Del Monte Dunes, 95 F.3d at 1435.15 Unless “the amount is
  15
    In light of our causation analysis, we reject the City’s argument that
a new trial is warranted because the damages award was not apportioned
into periods before and after the decision to prosecute. Because the Offi-
cers successfully rebutted the presumption of independent prosecutorial
judgment, each Officer is entitled to all his damages caused by his arrest.
See Smiddy I, 665 F.2d at 268.
                HARPER v. CITY OF LOS ANGELES               8641
grossly excessive or monstrous, clearly not supported by the
evidence, or based only on speculation or guesswork,” we
uphold the jury’s award. Id.; see also Zhang v. Am. Gem Sea-
foods, Inc., 339 F.3d 1020, 1040 (9th Cir. 2003). The evi-
dence presented at trial and viewed in the Officers’ favor
justify the jury’s damages verdict.

   [16] Compensable injuries under § 1983 include “impair-
ment of reputation, personal humiliation, and mental anguish
and suffering.” Memphis Cmty. Sch. Dist. v. Stachura, 477
U.S. 299, 307 (1986); see also Johnson v. Hale, 13 F.3d 1351,
1353 (9th Cir. 1994) (discussing compensatory damages
under 42 U.S.C. § 1982). The testimony of the plaintiff alone
can substantiate a jury’s award of emotional distress damages.
See Zhang, 339 F.3d at 1040 (9th Cir. 2003); see also Passan-
tino v. Johnson & Johnson Consumer Prods., Inc., 212 F.3d
493, 513 (9th Cir. 2000). Although the City claims that there
is no basis in the evidence for an identical award to each
accused officer because their testimony showed differing
levels of harm suffered by each, the record demonstrates that
the harms suffered by the Officers were similar in content and
quality.

   Each officer testified about the adverse physical and emo-
tional effects of the media attention and his loss of reputation.
Harper developed high blood pressure and intestinal prob-
lems; he began to drink frequently and heavily and became
paranoid. Ortiz became suicidal and experienced heartburn,
back and neck pain, and anxiety attacks. Liddy gained 100
pounds, was hospitalized for chest pains, and developed high
blood pressure and anxiety.

   The Officers also testified as to the adverse effect the expe-
rience had on their personal and professional lives. Harper
had to work lower-paying security jobs; his house was
searched in front of his girlfriend and her young daughter; he
was told he was put on a hit-list by a gang member shot and
framed by Perez; and even after he was cleared of all charges
8642            HARPER v. CITY OF LOS ANGELES
and returned to the LAPD he was unable to work on the street
because of the publicity and had to take a desk job. Ortiz was
also told he was on a hit-list; his family broke apart when his
wife left him because of the negative publicity, and his teen-
age stepdaughter ran away, attempted suicide and was placed
in a psychiatric ward. Liddy lost his career, filed for bank-
ruptcy, and the negative publicity had significant adverse
effects on his young children. This testimony is substantial
evidence from which the jury could find that the harm to each
officer justified an identical damage award.

   Moreover, in Lambert v. Ackerly, 180 F.3d 997, 1011 (9th
Cir. 1999), this court rejected an argument that a jury’s dam-
age award is suspect because the same amount of damages
was awarded to each plaintiff. The court upheld the jury’s
damage award on the principle that “the emotional harm to
each plaintiff was roughly equal given the similar treatment
each plaintiff suffered at the hands of the defendants.” Id.
(emphasis added). In this case, as in Lambert, each officer
experienced the same deprivation of their constitutional rights
related to their wrongful arrests on the Lobos-related charges.

   Next, the City argues that the damage award was not prop-
erly apportioned between the harms the Officers suffered
from the Lobos incident and the harms that they suffered as
a result of other criminal and disciplinary proceedings. This
argument, which the City vigorously pursued at trial, is unper-
suasive. There is no indication that the jury improperly took
these other incidents into account, especially where, as here,
the City has not challenged any aspect of the jury instructions.
Rather, the jury had substantial evidence to conclude that, on
the Lobos-related charges alone, the Officers suffered harm
and should be awarded damages.

   Nor, as the City argues, was the award “the product of the
jury’s prejudice . . . which arose from admission of the imma-
terial and inflammatory evidence.” The jury’s refusal to find
                HARPER v. CITY OF LOS ANGELES              8643
that Chief Parks acted with malice, fraud, or oppression belies
the argument that the jury was unduly inflamed.

   Finally, the City argues that “none of the accused officers
presented any evidence of specific monetary damages, such as
medical expenses or lost income.” This argument is unpersua-
sive because this court does not require that damage awards
must be supported by “objective” evidence. See Zhang, 339
F.3d at 1040 (concluding that Zhang’s testimony alone was
enough to substantiate the jury’s award); Chalmers v. City of
Los Angeles, 762 F.2d 753, 761 (9th Cir. 1985) (upholding
damages based solely on testimony); Johnson, 13 F.3d at
1352 (noting that emotional damages may be awarded based
on testimony alone or appropriate inference from circum-
stances).

                  V.   Evidentiary Rulings

  The City and Chief Parks moved in limine to preclude the
admission of certain evidence, and objected to certain testi-
mony at trial. They now appeal several of the court’s evidenti-
ary rulings.

   We afford broad discretion to a district court’s evidentiary
rulings. See Sprint/United Mgmt. Co. v. Mendelsohn, ___ U.S.
___, 128 S. Ct. 1140, 1144-45 (2008). To reverse such a rul-
ing, we must find that the district court abused its discretion
and that the error was prejudicial. McEuin v. Crown Equip.
Corp., 328 F.3d 1028, 1032 (9th Cir. 2003). “A reviewing
court should find prejudice only if it concludes that, more
probably than not, the lower court’s error tainted the verdict.”
Tennison v. Circus Circus Enters., Inc., 244 F.3d 684, 688
(9th Cir. 2001). “A new trial is only warranted when an erro-
neous evidentiary ruling ‘substantially prejudiced’ a party.”
Ruvalcaba v. City of Los Angeles, 64 F.3d 1323, 1328 (9th
Cir. 1995) (citation omitted).

   [17] The City provides no legal basis for any of their objec-
tions, nor do they specifically explain why any of the admit-
8644            HARPER v. CITY OF LOS ANGELES
ted evidence was prejudicial. Harper’s opinion that he was a
“pawn” in the investigation could not reasonably have preju-
diced the verdicts. The objected-to portions of the testimony
of peripheral witnesses Cliff Armis, Sergeant Pascual, and
Detective Wich likewise demonstrate no prejudice. To the
extent that they testified to events immaterial to the constitu-
tional violations at issue, there remains a wealth of evidence
to support the jury’s verdict. Accordingly, there is no basis to
conclude that the district court abused its discretion in deny-
ing the City’s evidentiary motions.

  AFFIRMED.